Title: To George Washington from John Stadler, 25 October 1791
From: Stadler, John
To: Washington, George



Please Your Excellency
Fredericksburg [Va.]October the 25th 1791.

The inclosed is a Copy of a Letter to the Honourable James Madison, as I have been directed to apply tog. with an account against the State of Virginia attested by Patrick Henry, then Gouvernor, and with a Certificate of the Notary publick of Fredericksburg

for two Commissions inclosed, one a Continental one, and the other of the State of Virginia. I had the Honour to wait last May in this Town on the Honourable Col. Munroe, one of our Senators, who was an Eye-witness ⟨mutilated⟩ I carried on in Gloucester County against Lord Dunmore, showed him a ⟨mutilated⟩ this Letter; but did not seem to pleased with it, by asking me: If I thought ⟨mutilated⟩ would pay me the Money, which the State of Virginia owed me? I told him ⟨mutilated⟩t expect such a thing, but expected that Congress could compell Virginia ⟨mutilated⟩e. With the greatest Respect to Your Lady, I have the Honour to be ⟨mutilated⟩ Excellency’s most obedient and most humble Servant

John Stadler.

